Opinion issued May 9, 2008









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00316-CV
____________

KAMAL BANANI AND MEHDI DARYANI, Appellants

V.

MEAS FAMILY PARTNERSHIP, Appellee




On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2005-79448



 
MEMORANDUM  OPINION
          On March 17, 2008, mediator James C. Henry filed in this Court a notice that
the parties had settled on February 21, 2008.  No party filed a motion to dismiss the
appeal based on the repressented settlement.  On April 16, 2008, this Court notified
the parties that, if they did not demonstrate that a live controversy existed between
them as to the merits of the appeal, the Court could dismiss the appeal within 15 days
of the date of the order.  See Tex. R. App. P. 42.3(a).  More than 15 days have passed
since the Court’s April 16, 2008 notice, and no response has been filed by any party. 
The appeal’s appearing moot, and no response having been filed demonstrating the
contrary, the Court dismisses the appeal.  See id.
          Any pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.